___________

                                    No. 95-3847
                                    ___________

Robert G. Knoche,                        *
                                         *
              Appellant,                 *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of South Dakota.
                                         *
Michael Durfee,                          *             [UNPUBLISHED]
                                         *
              Appellee.                  *


                                    ___________

                       Submitted:   June 28, 1996

                           Filed:   July 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Robert G. Knoche, a South Dakota prisoner, was convicted of forgery
and sentenced to thirteen years imprisonment.         The South Dakota Supreme
Court affirmed his conviction and sentence.         State v. Knoche, 515 N.W.2d
834 (S.D. 1994).      After pursuing various postconviction remedies, Knoche
filed this 28 U.S.C. § 2254 petition for habeas corpus relief.               The
                 1
district court       denied the petition without an evidentiary hearing, and
Knoche appeals.


     After careful review of the record before us and the parties' briefs
(including Knoche's pro se supplemental briefs), we conclude the district
court correctly denied Knoche's petition.     Accordingly, we affirm.   See 8th
Cir. R. 47B.




      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-